Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00239-CV

BARBARA STEGALL, INDIVIDUALLY, AND ON BEHALF OF THE ESTATE OF JOE
                        STEGALL, Appellant

                                                V.

TML MULTISTATE INTERGOVERNMENTAL EMPLOYEE BENEFITS POOL, INC.,
                     AND UMR, INC., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-05440-D

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

18, 2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE